 


114 HR 2457 IH: Hire A Hero Act of 2015
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2457 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the work opportunity credit to small businesses which hire individuals who are members of the Ready Reserve or National Guard, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hire A Hero Act of 2015. 2.Work opportunity credit to small businesses for hiring members of Ready Reserve or National Guard (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph: 
 
(J)in the case of an eligible employer (as defined in section 408(p)(2)(C)(i)), an individual who is a member of— (i)the Ready Reserve (as described in section 10142 of title 10, United States Code), or 
(ii)the National Guard (as defined in section 101(c)(1) of such title 10).. (b)Effective date (1)In generalThe amendment made by this section shall apply to wages paid or incurred after the date of the enactment of this Act in taxable years ending after such date. 
(2)Current employees covered by creditFor purposes of applying section 51 of the Internal Revenue Code of 1986, individuals described in section 51(d)(1)(J) of such Code, as added by this section, who are employed by an eligible employer (as defined in section 408(p)(2)(C)(i) of such Code) on the date of the enactment of this Act shall be treated as beginning work for such employer on such date. 3.Permanent extension of work opportunity credit for employers hiring qualified veterans and members of Ready Reserve and National Guard (a)In generalSection 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (other than any individual described in subparagraph (B) or (J) of subsection (d)(1)) after individual. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2014.  